NO. 07-06-0321-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL A

                                   SEPTEMBER 20, 2006

                           ______________________________

          IN RE SIX HUNDRED TWENTY-TWO THOUSAND NINE HUNDRED
                        THIRTY DOLLARS U.S. CURRENCY
                       _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       Real party in interest, My Van Le, seeks a writ of mandamus compelling the trial

court to withdraw its order compelling My Van Le to produce certain federal income tax

returns. The real party in interest bears the burden of providing a record sufficient to

establish his right to mandamus relief. TEX . R. APP. P. 52.7(a)(1); Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). In this case the record provided by the

real party in interest is insufficient to establish his right to the relief requested. No clerk’s

record was provided and the appendix to the real party in interest’s brief does not contain

all of the necessary documents. Accordingly, the relief requested is denied.




                                                    Mackey K. Hancock
                                                         Justice